1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RICARDO MARTINEZ,                                )   Case No.: 1:19-cv-00845-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION
13           v.                                           FOR APPOINTMENT OF COUNSEL, WITHOUT
                                                      )   PREJUDICE
14                                                    )
     TIMOTHY STANDON, et al.,
                                                      )   [ECF No. 15]
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Ricardo Martinez is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           Currently before the Court is Plaintiff’s motion for appointment of counsel, filed July 25, 2019.
21           Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.
22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent
23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern
24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court
25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at
26   1525.
27           Without a reasonable method of securing and compensating counsel, the court will seek
28   volunteer counsel only in the most serious and exceptional cases. In determining whether
                                                          1
1    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

2    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

3    legal issues involved.” Id. (internal quotation marks and citations omitted).

4             In the present case, the court does not find the required exceptional circumstances. Even if it

5    assumed that Plaintiff is not well versed in the law and that he has made serious allegations which, if

6    proved, would entitle him to relief, his case is not exceptional. The Court is faced with similar cases

7    almost daily. While the Court recognizes that Plaintiff is at a disadvantage due to his pro se status and

8    his incarceration, the test is not whether Plaintiff would benefit from the appointment of counsel. See

9    Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (“Most actions require development of

10   further facts during litigation and a pro se litigant will seldom be in a position to investigate easily the

11   facts necessary to support the case.”) Circumstances common to most prisoners, such as lack of legal

12   education and limited law library access, do not establish exceptional circumstances that would

13   warrant a request for voluntary assistance of counsel. The test is whether exception circumstances

14   exist and here, they do not. In the present case, the Court does not find the required exceptional

15   circumstances. Accordingly, Plaintiff’s motion for appointment of counsel will be denied without

16   prejudice.

17
18
19   IT IS SO ORDERED.

20   Dated:       July 26, 2019
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           2
